26 So.3d 663 (2010)
Troy COVENY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2303.
District Court of Appeal of Florida, Third District.
January 27, 2010.
Carlos J. Martinez, Public Defender, and Shannon P. McKenna, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and ROTHENBERG, J., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
Because the trial court was, to say the least, free to reject the defendant's dubious explanation[1] for not reporting to the probation office as ordered, Adams v. State, 979 So.2d 921, 928 (Fla.2008) ("The trial court was well within its discretion in rejecting [a defendant's] excuse as unpersuasive"), the order revoking his probation on the ground that he willfully did not report is affirmed. See State v. Carter, 835 So.2d 259 (Fla.2002). The provision of the order stating that a basis for revocation was violating condition 5 was entered in error and is vacated.
Affirmed as amended.
NOTES
[1]  Among other things, the defendant claimed that he was confused that the day on which he was required to report was Friday, rather than Thursday, which it actually was, with the concomitant consequence that he thought that the next day  on which he also did not report  was Saturday, when he thought the office was closed.